                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


UNITED STATES OF AMERICA,                          CR. NO.: 19-128 (JRT/TNL)

                           Plaintiff,
                                                   ORDER
v.

PERCY LEE STROTHER, JR.,

                           Defendant.


     This matter came before the Court on Defendant Percy Strother’s Motion for

Hearing to Determine Competency of Defendant [Doc. No. 62]. Having

considered the matter,

     IT IS HEREBY ORDERED that:

        1. Defendant’s motion is GRANTED.

        2. Mr. Strother shall be committed for a reasonable period not to exceed

           30 days to the custody of the Attorney General for placement in a

           suitable facility. The Court recommends that the evaluation take place

           in the Federal Medical Center in Rochester, Minnesota.

        3. Mr. Strother shall submit to the evaluation, which shall be conducted

           pursuant to 18 U.S.C. § 4247(b), and a report prepared pursuant to 18

           U.S.C. § 4247(c).
  4. Pursuant to 18 U.S.C. § 3161(h)(1)(A), the time period between the

     signing of this order and the determination of Mr. Strother’s mental

     competency shall be excluded from Speedy Trial Act computations.




        03/16/2020
Dated: _________________________        _________________________
                                        John R. Tunheim
                                        Chief Judge
                                        United States District Court




                                    2
